—In an action to recover damages for gross negligence, the plaintiff ap*437peals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (G. Aronin, J.), entered May 27, 1998, as, upon an order of the same court dated April 9, 1998, granting the defendant’s cross motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action alleging that the defendant was grossly negligent in relying upon a fraudulent, unsealed photostatic copy of his purported death certificate when it granted a mortgage loan to his wife while their divorce action was still pending. We agree that the defendant did not owe the plaintiff a duty of care to ascertain the accuracy of the information provided to it by the plaintiffs wife (see, Chemical Bank v Bowers, 228 AD2d 407, 408; Banque Nationale de Paris v 1567 Broadway Ownership Assocs., 214 AD2d 359, 360; First Am. Tit. Ins. Co. v Kevlin, 203 AD2d 681, 682; Seeds v Seeds, 157 AD2d 654, 656; Money Store/Empire State v Lenke, 151 AD2d 256).
Accordingly, the Supreme Court properly dismissed the complaint. Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.